Citation Nr: 9929640	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-10 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, that denied the veteran's claim of service connection 
for a left knee disability.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical sequence, no instruction in this remand may be given 
a lower order of priority in terms of the necessity of 
carrying out the instruction completely.

In October 1998, the RO received additional evidence relating 
to the veteran's claim of service connection for a left knee 
disability.  This evidence, which consists of a statement 
from the veteran along with a letter from the veteran's 
physician, was received by the RO after the veteran's claim 
had been transferred to the Board for appellate review.  
Accordingly, the RO forwarded the evidence to the Board in 
accordance with the regulatory provisions of 38 C.F.R. 
§ 19.37(b) (1999).

Pursuant to 38 U.S.C.A. § 20.1304(c), any pertinent evidence 
referred to the Board by the RO under the provisions of 
38 C.F.R. § 19.37(b), must be referred to the RO for review 
and preparation of a Supplemental Statement of the Case 
unless this procedural right is waived by the appellant or 
representative.  In this case, there is no evidence that a 
proper waiver of the evidence was made by either the veteran 
or his representative.

Additionally, in October 1998 the veteran appointed a new 
representative, the New York Division of Veterans' Affairs.  
In the event that the full benefit sought by the veteran is 
not granted following the RO's completion of the directives 
given below, the RO must refer the veteran's claim to the New 
York Division of Veteran' Affairs for its review and comment 
before returning the case to the Board.  See 38 C.F.R. 
§ 20.600 - 20.602 (1999).

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should review the evidence 
submitted by the veteran in light of his 
claim of service connection for a left 
knee disability.  Any additional 
development deemed appropriate by the RO 
should be undertaken.

2.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for a 
left knee disability.  If the decision 
remains adverse to the veteran, he and 
his representative, currently the New 
York Division of Veterans' Affairs, 
should be issued a Supplemental Statement 
of the case and be given an opportunity 
to respond.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion, either legal or factual, as 
to the outcome of this case.  The appellant need take no 
action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G.H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












